Citation Nr: 1450545	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training from June 1962 to October 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The appellant testified at a Travel Board hearing in June 2013 and a copy of that transcript is of record.  

A review of the appellant's Virtual VA claims file reveals the June 2013 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his low back disability was aggravated by his military service, particularly, several days of strenuous activity.  See Board transcript pg. 13.  

The appellant's June 1962 enlistment examination is absent of any complaints or notations of a low back disability.  In August 1962 the appellant was seen for back pain.  The appellant reported that he had previously received treatment from a chiropractor which seemed to help.  The appellant reported that he did not have any trouble for two months before he started having trouble again.  The examiner diagnosed lumbar muscle spasms and the appellant was referred for an orthopedic consultation.  After further examination and x-rays, the appellant was diagnosed with spondylolysis of the L5-S1 with grade II spondylolisthesis of the L5-S1.  The appellant reported that he had a history of on and off backache for four years with radicular symptoms.  The appellant was then recommended to a Medical Board.  In September 1962 the appellant was found to be medically unfit for further service and discharged from the Army.  The appellant's September 1962 enlistment examination noted that the appellant had spondylolysis of the L5-S1 with grade II spondylolisthesis of the L5-S1, caused undetermined.  

The appellant was afforded a VA examination in March 2010.  The examiner diagnosed L5 spondylolysis, L4 over L5 spondylolisthesis, and spondylosis.  The examiner noted that spondylosis is usually a congenital defect, although it may occur in the early teen years if a great deal of spine flexion and extension is performed.  The examiner explained that this leads to spondylolisthesis as was noted above.  The examiner noted that the evidence indicated that this was present prior to military service, and chiropractic treatment was used to control the low back symptoms.  The examiner stated that this condition was present prior to military service.  The examiner also concluded that military service resulted in a temporary exacerbation of the underlying condition.  The examiner further concluded that none of the diagnoses listed above were the result of military service.  

In a March 2011 letter, Dr. L.R. reported that the appellant had a history of chronic back pain "which according to the [appellant] was exacerbated during military training in 1962."  Dr. L.R. then opined that the appellant's back pain might have been exacerbated by his injury during military training in 1962."

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131.  Active service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  For periods of ACDUTRA, the presumption of soundness does not apply to a claimant who had only ACDUTRA and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Also, where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, even if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  "Aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  The claimant has the burden to establish both elements (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the examination report should be returned to the March 2010 VA examiner for 
a rationale for his conclusion that the Veteran's military service only resulted in a temporary exacerbation of the Veteran's low back condition.  

Additionally, a March 2010 private treatment record shows that the Veteran reported that he was receiving VA medical treatment.  In the June 2012 statement of the case, the RO indicated that an electronic review of treatment records from the Des Moines VA Medical Center from December 2011 to May 2012 was conducted.  
However, there are no VA treatment records associated with the paper or electronic file.  As such, on remand, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain treatment records from all treating VA facilities, including records from the Des Moines VAMC dated from December 2011 to May 2012.  All efforts to obtain these records must be documented in the claims file.

2. The appellant's claims file and a copy of this remand should be returned to the examiner that performed the March 2010 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.

In regard to the conclusion that "[m]ilitary service resulted in a temporary exacerbation of the underlying condition," please provide a rationale for concluding that the exacerbation was temporary as opposed to permanent worsening of the underlying back condition.  

3. After completing the above, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

